Citation Nr: 0215666	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-00 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for macular degeneration of 
the right eye with vision loss, as secondary to service-
connected cardiovascular disease.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from March 1943 to 
January 1946. 

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from August 1997 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in New York, New York, denying 
service connection for right eye vision loss as secondary to 
service-connected hypertension. 

In his December 1998 VA Form 9 the veteran addressed his 
claim as one of entitlement to service connection for 
disorders of both eyes as secondary to service-connected 
disability.  The claim as related to the left eye has not 
been addressed by the RO and is therefore referred to the RO 
for appropriate action.  


FINDING OF FACT

The veteran's right eye macular degeneration, with vision 
loss, developed due to his service-connected cardiovascular 
disease.  


CONCLUSION OF LAW

Service connection for right eye macular degeneration with 
vision loss is warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.310 (2001); 66 
Fed.Reg. 45602 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim. The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits. This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)). The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board notes that the veteran was not notified of the VCAA 
or of VA's obligations under the VCAA to assist him in the 
development of his claim.  The benefit sought in this claim, 
however, is entitlement to service connection for right eye 
macular degeneration with vision loss.  This decision grants 
that benefit.  Hence for the claim on appeal, no further 
notice to the claimant or development of the appeal will 
further his claim.  Remanding to afford the RO an opportunity 
to consider the claims in light of the VCAA implementing 
regulations would only serve to further delay resolution of 
the claim with no benefit flowing to the veteran.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Secondary service connection 
may be granted where the evidence shows that a chronic 
disability has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran contends that his service-connected post 
operative residuals of a coronary artery bypass graft caused 
or contributed to right eye macular degeneration.  The claims 
folder contains VA treatment records with multiple diagnoses 
of ischemic heart disease status-post coronary artery bypass 
graft, hypertension, and macular degeneration of the right 
eye.  The records also include private medical records from 
Kingsboro Medical Group (Group).

The records from the Kingsboro Group reveal that the veteran 
was diagnosed with age related macular degeneration of the 
right eye in November 1995 and March 1996.  In December 1995, 
Rona Appel, M.D., of the Group noted a six week history of 
poor right eye vision.  She noted that the appellant suffered 
from hypertension and coronary artery disease.  Dr. Appel 
diagnosed age related macular degeneration. 

A diagnosis of age related macular degeneration was also 
offered by VA outpatient treatment providers in January and 
April 1996.  Significantly, however, an April 1997 VA 
examiner suggested that right eye macular degeneration with 
vision loss may be due to ischemic hypertension.  Notably, in 
a June 1997 addendum, the VA vision examiner stated that the 
veteran's macular degeneration with vision loss was related 
to the veteran's ischemic hypertension.  This opinion 
directly addressing the interrelationship between macular 
degeneration and the appellant's service connected cardiac 
disease is not contradicted by any competent evidence that 
considered the question posed to the examiner in 1997.  As 
such, after resolving reasonable doubt in the appellant's 
favor, the Board finds that service connection for right eye 
macular degeneration is warranted secondary to the veteran's 
service-connected cardiovascular disease.  


ORDER

Service connection for right eye macular degeneration with 
vision loss is granted.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

